Case 5:16-cv-05224-PKH Document 73 _ Filed 02/17/20 Page 1 of 1 PagelD #: 2858

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF ARKANSAS
FAYETTEVILLE DIVISION

ELIZABETH FRYBERGER PLAINTIFF
Vv. No. 5:16-cev-05224 PKH

UNIVERSITY OF ARKANSAS-

FAYETTEVILLE and BOARD

OF TRUSTEES OF THE

UNIVERSITY OF ARKANSAS DEFENDANTS

JOINT STIPULATION DISMISSAL WITH PREJUDICE
Under Federal Rule of Civil Procedure 41(a)(1)(A)(ii), it is stipulated by the Plaintiff and
the Defendants that this action be dismissed with prejudice.

Dated February 17, 2020.

George a

Ark. Bar No. 08032

Keith, Miller, Butler, Schneider & Pawlik, PLLC
224 S. 2nd Street

Rogers, Arkansas 72756

Phone: 479-621-0006

Fax: 479-631-6890

Email: grozzell@arkattorneys.com

Counsel for the Plaintiff

    

C. Joseph Cordi, Jr.
Arkansas Bar No. 91225
Associate General Counsel
University of Arkansas

421 Administration Building
Fayetteville, AR 72701
Telephone: (479) 575-5401
Facsimile: (479) 575-5046
joecordi@uark.edu

Counsel for the Defendants
